[NOT FOR PUBLICATION - NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-2485

                NELSON CASTELLAR PACHECO, ET AL.,

                     Plaintiffs, Appellees,

                                v.

                WALTER TORRES MALDONADO, ET AL.,

                     Defendants, Appellants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                             Before

                   Boudin, Chief Circuit Judge,
                     Howard, Circuit Judge,
               and Shadur,* Senior District Judge




     Luis E. Pabon-Roca, with whom Ernesto G. López Soltero was on
brief, for appellant.
     Claudio Aliff-Ortiz, with whom Pablo Landrau-Pirazzi and
Aldarondo & Lopez Bras were on brief, for appellees.



                        November 27, 2002


*Of the Northern District of Illinois, sitting by designation.
           Per Curiam.     This case comes to us after a jury found the

plaintiffs had suffered adverse employment consequences due to

their political affiliation.          The defendants-appellants, who are

the mayor and three other officials of the municipal government of

Peñuelas, Puerto Rico as well as the municipality itself, have

appealed the denial of their post-trial motion for judgment as a

matter of law.

           The municipal officials were sued in both their official

and individual capacities.       They have not appealed as individuals,

and in fact the monetary judgments below have been satisfied by

payments    on     their    behalf      to      the    plaintiffs-appellees.

Consequently, the parties have agreed that, but for an issue

involving reinstatement of one of the plaintiffs, Nelson Castellar

Pacheco,   this   appeal   may   be    dismissed      as   moot.      As   to   the

reinstatement of Castellar Pacheco, there has not been an appeal

taken from the post-trial order granting his reinstatement.                     See

Fed. R.    App.   P.   3(c)(1)(B)     (notice   of    appeal   must    designate

judgment or order appealed from).

           Accordingly, the appeal is dismissed.




                                      -2-